DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 10-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano (U.S. Patent No. 9459429).  Asano teaches a lens apparatus comprising an aperture stop 204, a driving device 205 configured to drive the aperture stop, a storage 211 storing a driving instruction value for driving the aperture stop (col. 4, lines 49-54), the driving instruction value corresponding to an aperture value set in the aperture stop; and a controller 206 configured to perform control of the driving device based on the driving instruction value (col. 4, lines 28-40), wherein the storage stores the driving instruction value, with respect to a respective driving amount of the aperture stop (col. 4, lines 63-67 and col. 6, lines 23-25). Regarding claim 3, the driving instruction value is obtained by comparing a target aperture value and an actual aperture value with respect to the respective driving amount (col. 6, lines 46-48). Regarding claim 4, the storage stores the driving instruction value by which an absolute value of a difference between a target aperture value and an actual aperture value is largest with respect to a plurality of driving amounts of the aperture stop and is minimized (col. 6, line 57-col 7, line 17, col. 9, lines 29-57, col. 10, lines 51-54 and figs. 1 and 4D). Regarding claims 2 and 5, an absolute value of a difference between a target aperture value and an actual aperture value is not greater than a , by which an absolute value of a difference between a target aperture value and an actual aperture value is minimized (col 9, lines 45-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano (U.S. Patent No. 9459429) in view of Saito (U.S. Patent No. 8675123). Asano teaches the salient features of the claimed invention except for microstep driving the aperture.  Saito teaches in col. 1, lines 48-60 and col. 15, line 61-col 16, line 6 that it was known to use microstep driving for driving the aperture. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Saito for the purpose of high speed operation.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshimuta (U.S. Patent No. 9154066) teaches microstep driving a motor in a camera system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852